Citation Nr: 1013841	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  03-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative disk disease (DDD) of the lumbosacral 
spine.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Roanoke, Virginia.  The Board 
previously remanded this case for additional evidentiary 
development in August 2006 and in November 2008.  Such 
development having been completed, the case has been returned 
to the Board for appellate disposition.


FINDING OF FACT

The evidence does not show that the Veteran had a continuing 
low back disability during his service or that his current 
DDD of the lumbosacral spine was due to a disease or injury 
that occurred during his service.  While the Veteran has, at 
times, been diagnosed with degenerative joint disease (DJD) 
of the lumbosacral spine, even  assuming that this disorder 
currently exists it was not shown to have onset within one 
year after the Veteran's service.


CONCLUSION OF LAW

A low back disability was neither present in service, nor 
caused by a disease or injury that occurred in service, nor 
may arthritis be presumed to have occurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

The Veteran was sent a letter by the RO in April 2002, prior 
to the initial decision appealed herein, that explained what 
the evidence needed to show in order to establish entitlement 
to service connected compensation and which explained VA's 
duty to assist claimants in obtaining evidence in support of 
their claims.  

After the Veteran's claim was remanded by the Board in August 
2006, he was sent another VCAA letter that again explained 
VA's duty to assist the Veteran and, additionally, provided 
information about how VA assigns disability ratings and 
effective dates.  In January 2009 the Veteran was again sent 
a letter that explained the general manner whereby VA assigns 
disability ratings and effective dates.  His claim was 
thereafter readjudicated, most recently in a January 2010 
Supplemental Statement of the Case (SSOC).  Thus, to the 
extent that there were pre-decisional notice errors, such 
errors were cured. 

In addition to providing various notices to Veterans, VA also 
must make reasonable efforts to assist them in obtaining the 
evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
private treatment records, Social Security Administration 
(SSA) records, lay statements, and written statements by the 
Veteran.  There is no indication that additional evidence 
exists that is relevant to the Veteran's claim herein.

The Veteran was not afforded a VA examination with respect to 
this claim.  In this regard, the Board notes that VA is 
required to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an exam because the record does not contain any 
competent evidence that the Veteran's back disability may be 
associated with his military service or with a service 
connected disability.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.

II.  Prior Remand

The Board acknowledges that it previously remanded this 
matter.  In the most recent Board remand, dated in November 
2008, the RO/AMC was instructed to contact Dr. P, a physician 
who treated the Veteran beginning slightly less than a year 
after his service and whose treatment records involving the 
Veteran were destroyed by water damage, and obtain 
explanations of certain billing codes that were used on his 
billing records.  These billing records apparently were the 
only records of his that pertained to the Veteran and were 
not destroyed.  This was accomplished, and an employee of Dr. 
P sent a copy of the relevant billing codes to VA in December 
2009.  Therefore, the Board finds that there was substantial 
compliance with the instructions set froth in the December 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

III.  Service connection

The Veteran alleges that he is entitled to presumptive 
service connection for his low back disability because he 
started experiencing back pain, and was treated for it, less 
than one year after he left the service.  He claims that he 
is entitled to presumptive service connection for his back 
disorder pursuant to 38 C.F.R. § 3.309.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or caused or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis (DJD), may be granted if manifest to a 
compensable degree within one year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  However, neither herniated disks 
nor DDD are diseases that are subject to presumptive service 
connection if they manifest within one year of separation 
from active duty.  38 C.F.R. § 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred 
in service or was caused by service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's service treatment records do not show that the 
Veteran injured his back or received any treatment for a 
chronic back disorder during the his service, and the Veteran 
does not claim that his back disorder onset during his 
service.  

The Veteran received treatment from a private physician, Dr. 
P., for a disorder that was characterized as "back pain-
unspecified" on their billing records beginning in October 
1994.  This physician's office advised they no longer had the 
Veteran's treatment records because they were water damaged.  
The Veteran acknowledged he was aware his records were 
unavailable in November 2003 correspondence to VA.  In a 
written statement received by VA in August 2003 the Veteran 
alleged that he did not have any radiological studies of his 
back done while he was being seen by Dr. P. prior to the car 
accident because he lacked insurance.

Private treatment records also reflect that the Veteran was 
evaluated by a neurosurgeon for back pain that radiated into 
his left posterior leg and calf in February 1996, shortly 
after he was involved in a motor vehicle accident.  At that 
time, the Veteran reported an 18 month history of mild back 
pain with occasional radiation that became suddenly worse 
after the January 1996 vehicle accident.  At that time, the 
physician interpreted a magnetic resonance imaging (MRI) scan 
of the lumbar spine as showing a moderately sized caudally 
migrated extrusion of the L5 disk on the left.  The examining 
physician postulated that the Veteran had a ruptured disk 
that was worsened by the motor vehicle accident.  

An MRI that was performed in a hospital in January 1996 was 
interpreted as showing disc herniation that was significant 
at the L5-S1 level and small at the L1-L2 level but otherwise 
unremarkable.  A radiological study in May 1997 showed a disk 
herniation at L5-S1 on the left side and a small central disk 
bulge at L1-2.  A March 1999 radiological study showed a 
sizable disk herniation at L5-S1 dorsally that extended to 
the left lateral recess and foramen deforming the adjacent 
subarachnoid space.  

Subsequent treatment records continue to show treatment for 
back pain, most commonly diagnosed as DDD with bilateral 
sciatica and chronic pain syndrome.  A few treatment records 
show a diagnosis of DJD of the lumbar spine rather than DDD 
of the lumbar spine.  However, these records date from 2000 
and later.

The Veteran sent in numerous pieces of correspondence, 
including his March 2003 Notice of Disagreement, a June 2003 
written statement, and his June 2003 VA Form 9, on which he 
alleged that he is entitled to service connection for his 
back disability because his disc herniation onset within one 
year of his separation from service.  He submitted a lay 
statement from a relative who indicated that the Veteran had 
back problems within one year of separation from service.  

SSA records show that the Veteran filed for SSA disability 
benefits in August 1999.  He was found to have severe 
impairments consisting of a lumbosacral disk herniation at 
L5-S1 and various psychiatric disorders and was awarded SSA 
disability benefits commencing in April 1999, which was when 
he stopped working.  

The evidence does not show that the Veteran's current low 
back disorder onset during his service or was caused by a 
disease or injury during his service.  In fact, the Veteran 
acknowledges that his back pain onset in or around August 
1994, approximately 10 months after his service.  He made no 
mention of any back injury in service and no such injury is 
documented in his service treatment records.  

Rather, as previously noted, the Veteran bases his claim on 
the presumptive service connection provisions set forth in 38 
C.F.R. § 3.309.  However, the only back disorder that the 
Veteran was treated for within a year of his discharge from 
service was unspecified back pain; back pain without some 
underlying malady is not a disability for VA compensation 
purposes, much less one that may be presumptively service 
connected.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), dismissed in part and vacated in part on 
other grounds 259 F.3d 1356 (2001) ("Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.") 

While treatment records for the period after the Veteran's 
January 1996 motor vehicle accident indicate that he may have 
had a preexisting herniated disk that was made worse by the 
car accident, a herniated disk is not one of the disorders 
that is subject to presumptive service connection pursuant to 
38 C.F.R. § 3.309.  While the Veteran later developed DDD and 
sciatica, there is no evidence that these disorders were 
present prior to the January 1996 motor vehicle accident.  In 
any event, DDD is also not a disease that is subject to 
presumptive service connection, contrary to the contentions 
of the Veteran's representative as set forth in his October 
2008 informal hearing presentation.  

While DJD (arthritis) is subject to presumptive service 
connection if it onsets within one year of separation from 
service, here all treatment records referencing DJD are from 
the year 2000 or later.  Furthermore, DJD is not consistently 
diagnosed.  To the extent that that the Veteran now has DJD 
of his lumbosacral spine, there is absolutely no evidence 
that this was present within one year of the Veteran's 
discharge from active military service.  

Moreover, while the Veteran is competent to indicate that he 
experienced back pain within a year of his separation, he is 
not competent to provide an opinion as to its cause.  See, 
e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  In any event, the Veteran did not claim that he had 
DJD, but rather that he had an undiagnosed herniated disk.  
As noted above, even if this is so, it is irrelevant because 
there is no evidence that the herniated disk was present in, 
or caused by, service and a herniated disk is not one of the 
diseases that is subject to presumptive service connection if 
it manifests within one year as set forth in 38 C.F.R. 3.309.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


 
ORDER

Service connection for a low back disability, including DDD 
of the lumbosacral spine, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


